Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 23 is objected to because of the following informalities:  Applicant may have intended for the limitation of Claim 23 reading “wherein the shaving accessory can be removed from the second portion of handle without removing the shaving cartridge from the first portion of the handle” to have read “wherein the shaving aid accessory can be removed from the second portion of the handle without removing the shaving cartridge from the first portion of the handle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over USPN 6886254, Pennella, in view of USPGPUB 20160121496, Johnson. 
Regarding Claim 23, Pennella discloses a shaving razor comprising: a handle (fig 1, combination of parts 12 and 26), a shaving cartridge (16), having a plurality of blades (61), mounted on a first portion (24) of the handle (fig 1), and a shaving accessory (14) removably mounted on a second portion (22) of the handle (col. 2, lines 55-60), the shaving accessory comprising a shaving aid element configured to contact a user’s skin while shaving (col. 5, lines 25-50) and being in the form of a generally oval ring wherein the shaving aid accessory can be removed from the second portion of the handle without removing the shaving cartridge from the first portion of the handle (col. 2, lines 50-60, where it is disclosed that the part 14 may be “selectively attach[ed]” to the base 12, and where it is also noted that the “base further includes connectors 24 operable to selectively attach the razor cartridge 16 to the first side 18 of the base 12”). 
Pennella lacks the shaving accessory removably mounted to the handle via a magnetic attachment.
Johnson discloses, a razor like the razor of Pennella and of the present invention, which includes a shaving accessory in the form of a platform (40) that is attached to two handle extensions (50 and 52) of a handle 14) and discloses that in such an assembly it is beneficial to have the shaving accessory, 40, attached to the handle 14 via a magnetic attachment, where the magnetic handle elements 22, 24 “exert attractive forces” on the magnetic cartridge element 40, in order to replaceably secure the accessory 40 of Johnson to the handle support elements thereof, (par 0038). 
(It is noted that even though the accessory 40 is a cartridge support element, Johnson generally teaches that is it known to attach a platform assembly 40 analogous to the platform assembly (base portion of part 14, shown in fig 5 of Pennella, which attaches to parts 18 and 22 of Pennella) with accessory supporting elements 24 of Johnson (which are analogous to the accessory supporting elements 22 of Pennella).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pennella by making the shaving accessory (14) thereof be removably mounted on the second portion (22) of the handle of Pennella via a magnetic attachment, by having the accessory be magnetically attracted to the parts 22 of Pennella, in order to replaceably secure the accessory 40 of Johnson to the handle support elements thereof, as taught by Johnson.


Claims 24-29, 30, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pennella, in view of Johnson, and further in view of USPGPUB 20140116211, Griffin. 
Regarding Claims 24-25, the Pennella apparatus modified by Johnson discloses all the limitations of Claim 23 as discussed above.
Modified Pennella lacks the one or more ferrous elements with one or more magnets, wherein per claim 25, the ferrous elements are disposed on the accessory and the magnets are disposed on the handle.
Griffin discloses a dedicated attachment system for consumer products wherein a cartridge connector/platform (14) is attached to a handle (12) of a razor via a magnetic attachment, as in modified Pennella, and as in the present invention, and Griffin discloses that such an attachment can be accomplished via engagement of one or more ferrous elements (50) with one or more magnets (26), the ferrous elements being disposed on the a surface of the body frame of the accessory to which the handle is attached and the magnets are disposed on the handle (par 0043), in order to removably attach the parts to one another (Par 0010). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pennella by having the shaving accessory/platform thereof be removably attached to the shaving razor by engagement of one or more ferrous elements with one or more magnets, wherein the ferrous elements are disposed on the a surface of the body frame of the accessory to which the handle is attached and the magnets are disposed on the handle in order to removably attach the parts to one another, as taught by Griffin.
Regarding Claim 26, the shaving accessory of Pennella comprises a body defining an aperture configured to receive the cartridge (fig 5 and 6A), and the shaving aid is disposed on a surface of the body (col. 5, lines 25-50).

Regarding Claim 27, the Pennella razor as modified by Hawes discloses all the limitations of Claim 26 as discussed above. 
The razor of Pennella as modified by Johnson also includes at least one magnet mounted on the handle for removable engagement with a corresponding surface 20of the body of the cartridge (Johnson par 0038).
Regarding Claim 28, the surface of the body of Pennella is configured to allow the accessory to pivot relative to the handle (col. 3, lines 15-35 of Pennella).  
Regarding Claim 29, the surface (of the body of the Pennella shaving accessory) is arcuate (see fig 6A of Pennella).
Regarding Claims 30 and 33, the Pennella device as modified by Johnson and Griffin discloses all the limitations of Claim 29 as discussed above.
Modified Pennella lacks the surface of the body to which the handle is connected comprising a ferric material, and the body includes a frame and ferrous elements mounted on the frame.
Griffin also discloses that the ferrous elements (50) are disposed on the surface of the body frame of the accessory to which the handle is attached and the magnets (26) are disposed on the handle (par 0043), in order to removably attach the parts to one another (Par 0010). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in modifying Pennella in view of Johnson and Griffin as discussed above to also include the ferrous elements disposed on the a surface of the body frame of the accessory to which the handle is attached and the magnets are disposed on the handle in order to removably attach the parts to one another, as taught by Griffin, in order to removably attach the parts to one another (as taught by Griffin).
.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pennella, in view of Johnson, Griffin and USPGPUB 20140096402, Nakasuka. 
Regarding Claim 31, the Pennella apparatus modified by Johnson and Griffin discloses all the limitations of Claim 30 as discussed above.
Modified Good lacks the body is composed entirely of a ferric material.
Nakasuka discloses a pivoting razor which like the assembly of modified Good, and of the present invention, includes a razor assembly including a cartridge and shaving aid that are attached in a magnetic manner to a handle, and discloses that in such an assembly it is known to have the handle to include a magnet and an entire body of an element attached thereto be made of ferric material (par 0105), in order to provide a strong magnetic support for the head of the apparatus in a pivoting manner on the handle thereof via a magnetic attachment (par 0014 and 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pennella by having body to which the magnet on the handle is attached be composed entirely of a ferric material in order to provide a strong magnetic support for the head of the apparatus in a pivoting manner on the handle thereof via a magnetic attachment, as taught by Nakasuka.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Pennella, in view of Johnson, Griffin and further in view of USPGPUB 20100018365, Tyler.
Regarding Claim 32, the Pennella apparatus modified by Johnson and Griffin discloses all the limitations of Claim 30 as discussed above.

Tyler discloses a removable clamping member which like the assembly of Modified Good, and of the present invention, includes removable magnetic attachment, and discloses that in such an assembly it is known to have the magnetic attachment portions thereof be coated with a ferric material (par 0037-0038 and Claim 32 of Tyler, where it is noted that the magnetic portions are “nickel coated”, and since nickel is known as a ferrous element), in order to create a secure magnetic attachment in a known manner (par 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pennella by having a portion of the body that is magnetically attached be coated with a ferric material in order to create a secure magnetic attachment in a known manner, as taught by Tyler.

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pennella in view of Johnson and further in view of USPGPUB 20140366380 Good. 
Regarding Claims 34-38, the shaving aid element of Pennella includes a shaving aid (as discussed in the rejection of Claim 23 above). 
Pennella lacks the shaving aid having exfoliating, lubricating, moisturizing, and lathering characteristics. 
Good discloses an article for carrying a glide member for use with a razor, like the shaving aid carrying apparatus of Pennella and of the present invention, and discloses that in such an apparatus it is beneficial to have the shaving aid have exfoliating, lubricating, moisturizing, and lathering characteristics (par 0085), in order to enhance the skin care properties thereof (col. 3,lines 20-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pennella by having the shaving aid having exfoliating, lubricating, .


Response to Arguments
Applicant’s arguments, see remarks, filed 1/13/21, with respect to the rejections of claims 23-39 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Pennella.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


                                                                                                                                                                                                  

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/31/2021